 656DECISIONSOF NATIONALLABOR RELATIONS BOARDCleghorn Folding Box Company,Inc.andUnitedPapermakers and Paperworkers,AFL-CIO andCleghorn Independent Employees'Union,Party tothe Contract.Case I-CA-5329October 2, 1967DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNOn July 12, 1967, Trial Examiner C.W. Whit-temore issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelationsAct, ass amended, and recommendingthat it cease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. Thereafter, Respondent filedexceptions to the Trial Examiner's Decision and asupporting brief, and the General Counsel filed ananswering brief.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions, thebriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the followingmodification.The Trial Examiner found that Respondent un-lawfully assisted and supported the IndependentUnion in violation of Section 8(a)(2). We agree.However, in so finding, we do not rely upon hisfinding that Respondent permitted the IndependentUnion to solicit dues-checkoff authorizations oncompany premises during working hours or toprepare ballots and conductan electionon companytime,as there is no evidence that Respondent or itsagents were aware of or should have known of suchactivities.Without passing on whether each of theother acts relied upon by the Trial Examiner wouldconstitute, standing alone, an independent viola-tion, we are satisfied that when considered in theirtotality, they support the conclusion the Trial Ex-aminer reached.mended Order of the Trial Examiner and hereby or-ders that the Respondent, Cleghorn Folding BoxCompany, Inc., Lowell, Massachusetts, its officers,agents, successors, and assigns, shall take the ac-tion set forth in the Trial Examiner's Recom-mended Order.'Delete from par 2(b) that part which reads "to be furnished" andsubstitute "on forms provided "TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEC.W. WHIrTEMORE, Trial Examiner-Thisproceedingwas heard in Boston Massachusetts,on April 12,19, and20, 1967,pursuant to charges filed on February 10, 1966,and February13, 1967,by the United Papermakers andPaperworkers,AFL-CIO,herein called UPP, and acomplaint issued against the Respondent on February 24,1967.The chiefquestions presented are whether theRespondent.(1) violated Section 8(a)(2) of the Act byassisting and supporting the above-named Independent,and (2)violated Section 8(a)(1) by signing a contract withthe Independent to discourage membership in the UPPand by interrogating and threatening employees. Uponthe entire record,my observation of the witnesses, andconsideration of the briefs filed by all parties representedas above noted,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTCleghorn Folding Box Company, Inc., is a Mas-sachusetts corporation, with its principal office and placeof business in Lowell, Massachusetts, where it is engagedin the manufacture, sale, and distribution of cardboardcartons.It annually receives at its Lowell plant directly frompoints outside the Commonwealth goods and materialsvalued at more than $50,000, and annually ships directlyto points outside the Commonwealth goods and materialsvalued at more than $50,000.The complaint alleges, the answer admits, and it is herefound that the Respondent is engaged in commerce withinthe meaning of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDThe answeradmits the complaint's allegations, and itis here found, that the UPPand the Independent are labororganizations within the meaning of Section2(5) of theAct.III.THE UNFAIR LABOR PRACTICESORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-A. BackgroundSince the nub of this case is the Respondent's allegedunlawful assistance to the Independent, it would be wellat the outset to provide some relevant details as to the his-tory of this "labor organization," as the parties have al-leged or admitted it to be.167 NLRB No. 93 CLEGHORN FOLDING BOX COMPANY657Competent and credible evidence establishes that inname only, and the fact that the Respondent signed a con-tractwith it shortly after the UPP began genuine or-ganization of the some 200 employees, is there anymaterialdifferencebetween the Independent and a"Committee"ofdepartmentalrepresentatives,ap-parently set up by the Company sometime in the late1950's. Neither documentary nor oral evidence indicatesprecisely when or how this "committee" came into being,but in 1959 the Respondent issued to employees apamphlet entitled "Benefits Received by Employees ofthe Cleghorn Folding Box Company, Inc.," which in-cluded a brief section directing that the committee shouldbe composed of one representative from each of five de-partments, limiting "meetings" to three a year, and statingthat committee members would be paid for time at suchmeetings.It appears reasonable to infer that the committee wasactually a creature of management, since it was claimedas one of the "benefits" bestowed, and in the absence ofany credible evidence of self-organization on the part ofthe employees themselves. There is in the record a dearthof credible evidence as to how, if at all, the committeefunctioned from 1959 to about June 1964, when newmanagement, but not new ownership and control, of theCompany was effected. The Company continued to be awholly owned subsidiary of Prince Macaroni Manufac-turing Company, one Joseph Pellegrino being the chief of-ficer of each. Since 1964 the new manager has been Phil-lipe Charat.There is conflict in testimony as to a certain speechmade by Pellegrino in June 1964, when he announced toassembled employees that Charat was taking over as thenew manager. A former employee, Miller, on direct ex-amination claimed that Pellegrino in effect asked the em-ployees "to form a committee." On cross-examination,however, he admitted that he would not deny that Pel-legrino merely said that he understood there was a "com-mittee" in existence. Charat's testimony is supported bythat of others that the company head in fact referred tothe existence of the committee, not the formation of one.Under the circumstance of Miller's uncertainty, and theprobabilities inherent in the situation as above described,Ido not believe that the company head on this occasionasked employees to set up a committee. There is noevidence that the committee as a company "benefit," asdescribed in the 1959 pamphlet, was ever rescinded ordisavowed, and itseemsreasonable to suppose that Pel-legrino,as head of the concern, was aware of its ex-istence,even if dormant.In October 1964, the department representatives beganto hold meetings with Charat and at least another memberof management about once a month, and minutes werekept-not by the committee, but by the personneldirector of the Company. No documentary evidence'shows that there had been any such meetings before Oc-tober 1964.Without encumbering this Decision with a review of alldetails appearing in the series of minutes, introduced intoevidence either by General Counsel or the Respondent,itseems enough to say that a wide variety of subjectswere covered at the meetings from October 1964 throughDecember 1965 from a departmental request for adjust-ment of the "inequality of wages" (to which managementagreed "in steps" over a period of time), to one represen-tative's request for a vent and a mirror for the "men'sroom," which the Company said would be "ordered."Throughout this period, and until the latter part ofDecember 1965, the committee never held generalmeetings with employees or, so far as the record shows,any meetings of the representatives except with manage-ment present. It never collected dues, had no officers,bylaws, treasury, or even a name. And no membership,unless the one employee from each department serving asits representative at meetings with management may beconsidered to have been a "member."Itwas this informal group of departmental representa-tives which, late in December 1965, suddenly assumed aname, chose officers from among themselves in thepresence of management, and within a few days wasgiven a written contract, granting it exclusive bargainingrights, by Charat, already signed by him. It was this con-tractwhich the Regional Director, in February 1966,found to be a bar to an election sought by the UPP, whichhad begun organization of the Respondent's employeesshortly before the hasty signing of the contract with theIndependent.B.Unlawful Assistance to the IndependentThe complaint alleges six separate and specific ways bywhich the Respondent unlawfully assisted and supportedthe Independent. It does not, however, claim companydomination, although the historical facts, related above,might well sustain such contention.Summarized, these six factors of alleged assistance bythe Respondent are, in order of time: (a) from Augustthrough December 1965, preparing the minutes of themeetings;(b)on January 11, 1966, executing a col-lective-bargainingagreementwith the Independent,and since then maintaining it, which recognizes the Inde-pendent as the exclusive bargaining representative of allemployees in a unit of production and maintenanceworkers, although the said Independent had never beenselected, orally or in writing, by a majority of such em-ployees, as their bargaining representative; (c) in Janua-ry, through its own attorney, drafting and preparing dues-checkoff authorizations for the Indpendent; (d) also inJanuary permitting solicitation among employees of theirsignatures upon such authorizations, on its premises andduringworkinghours;(e) permitting -Independentrepresentatives to hold meetings on company time andproperty; and (f) in March 1966, permitting the saidrepresentatives to prepare ballots and conduct an electionon its premises during working hours.Allegation (a) is fully sustained by documentaryevidence and the testimony of Katherine Monson, per-sonnel director.Monson entitled such documents as"Minutes of Cleghorn Meeting," plainly an indicationthat these meetings with departmental representativeswith company officials were considered as company busi-ness.A quick review of the minutes fails to reveal a singlemention of the "committee" as a whole, but only"requests" made by an individual from some departmentand management's reply.Allegation (b) is admitted, in part, by the answer: thefacts of a contract and exclusive recognition. The answerspecifically denies that such recognition was granted at aIAccording to Charat he "believed" there may have been an "infor-mal" meeting between June and October, but he admitted that the "prac-tice of acquainting" themselves "with the facts," presumably by havingthe personnel manager prepareminutes, did not begin until October 658DECISIONSOF NATIONALLABOR RELATIONS BOARDtime when the Independent did not represent a majorityof the employees. At the hearing, however, the Respond-ent neithermade any claim that the Independent didrepresent a majority nor offered any testimony or otherevidence to rebut testimony from the Independent's ownpresident, adduced by General Counsel, establishingthat: (1) the Independent had no authorizations from anyemployees designating it as their bargaining agent, and (2)the Company never asked for proof of such authoriza-tions. In his brief counsel for the Respondent states:It is submitted that on the basis of the evidence theemployer recognized and entered into a collectivebargaining relationship with the representative of amajority of employees in an appropriate unit in 1959and that the relationship continued without challengeby any other union until January 17, 1966. There hasbeen no evidence submitted by General Counsel tosupport his allegation to the contrary.It is apparent, then, that the Respondent would have itfound that the Independeht, a name adopted late inDecember 1965, was and is a mere continuation of thegroup of departmental representatives permitted bymanagement to come to it occasionally, down through theyears, with requests and that this group represented "amajority of employees" simply because over that longperiod of time no outside labor organization had sought torepresent the employees.An error in computation remains an error, whether ornot challenged for a day or a century. And I am not awarethat the Board or the courts have held that majority statusis attained by mere declaration of management.General Counsel amply established that the so-calledcommittee never was a labor organization in the generallyaccepted sense of the term, although within the legaldefinition, and that it never had any "members," dues, ormeetings of employees. No records were ever kept, ex-cept by management itself of its meetings with depart-mental representatives.While it was obviously impossi-ble for General Counsel to call as witnesses all presentand former employees, from 1959 on down to January11, 1966, to ascertain if any or a majority of them hadever authorized the "committee" to represent them,orally or in writing, the historical facts adduced by himplainly warrant the inference, here drawn, that at no timebeforesigning thecontract did the "independent" or the"Committee" represent an uncoerced majority of theRespondent'semployees, in any unit.2General Manager Charat's claim that there existed a"collective bargaining agreement" with the Independentbeforethe one executed in January 1966, is without theslightestsupportofdocumentsorother credibleevidence. "It was not in writing," he admitted, "but therewas one." There is no doubt that there had been, and after1964 continued to be,a unilateralagreementby the Com-pany to permit departmental representatives to meet oc-casionally with management, but such agreement plainlyis no "collective bargaining" contract.As to allegation (c) there is no dispute thatafterthe sig-ning of the contract, counsel for the Respondent preparedand drafted a dues-deduction authorization text for the"Independent." Employee Carrier, who testified that hewas chosen to be "president" by other departmentrepresentatives at the time they decided to adopt thename "Independent," also testified that the "company at-torney" prepared the dues-authorization text, and theonly change he and others made in it was to alter the duesof 25 cents from "weekly," as in counsel's text, to "quar-terly." It appears that even the representatives objectedto paying more than a dollar a year for their privilege.This authorization slip, its text in evidence, for the firsttime in any document for signature by an employee,refers to "membership" in the Independent. The Re-spondent offered no evidence as to how many employees,if any, ever signed this slip. The number would be im-material,in any event, as proof of majoritystatus onJanuary 11, 1966, since the form itself was not prepareduntilafter the contractwas signed.As to allegation (d) Carrier's testimony containssustaining proof. He admitted that he distributed thesededuction forms and picked them up in his departmentduring working hours.As to allegation (e) competent proof that managementpermitted use of its premises for meetings of Independentrepresentatives is found in the testimony of RecordingSecretary Newton, who admitted that the representativeswere allowed by management to use its conference roomfor meetings.Finally, as to allegation (f), Newton admitted that earlyinMarch 1966, the Company's office manager gave herpermission to post election notices near the timeclocks.Carrier admitted that he prepared ballots for his depart-ment on paper obtained from the Company and mimeog-raphed with its permission in the company office, and thatthe election was conducted during working hours. This al-legation is clearly sustained by testimony of the Inde-pendent's own officers.In summary, I conclude and find that each of thespecific allegations of the complaint as to the Respond-ent's unlawful assistance to and support of the Independ-ent is sustained by the preponderance of credibleevidence, much of it documentary or uncontradicted.C Signing of the ContractasUnlawful Interference,Restraint,and CoercionThe complaint alleges that the Respondent's executionof the January 1966 contract was not only in violation ofSection 8(a)(2), but also in specific and independent viola-tion of Section 8(a)(1) of the Act. General Counsel con-tends that it was entered into "to discourage membershipin or activity on behalf of the UPP, the Charging Union,thereby depriving employees of their Section 7 rights toselect their own bargaining agent.The principal factor required to reach the conclusionsought by General Counsel, of course, is companyknowledge of the existence of an organizing campaign byUPPbeforeit so precipitately signed a contract with theIndependent. That the UPP in fact began openly to cam-paign among the employees in mid-December 1965, isestablished by credible and undisputed evidence. Carrier,above identified as Tiead of the Independent when thatname was adopted on December 28, 1965, admitted thathe knew of the campaign and the distribution of leafletsat the plant.General Manager Charat,a most vacillatingand unimpressive witness, at first flatly denied that at anytime had he "become aware" of "organizational activity"by any other"union" than the "Independent." Later headmitted that he knew of "material" being "distributed"L In passing, I cannot avoid noting the obvious inconsistency intestimony elicited by the Respondent's counsel from Charat to the effectthat the "practice" set up by the Company in 1959 wasnotfollowed in1964 and thereafter, and the same counsel's argument in his brief that therecognition and dealing with the committee has been continuous, andtherefore valid, since 1959 CLEGHORN FOLDING BOX COMPANYin December 1965, and that he knew "Mr. Moore," UPPrepresentative,was distributing leaflets.Almost im-mediately thereafter, however, he changed his testimonyagain, and claimed that it was not until "the latter part ofJanuary" when he "was made aware" of such distribu-tion.A former foreman, Dragoli, a witness called by theRespondent shortly after Charat had testified, bluntlydeclared, when asked if he knew that the UPP "was try-ing to organize the plant late in December, early Janua-ry," that "If anybody didn't know it, I think they were alittleon the stupid side." I do not adopt the foreman'scharacterization as applied to Charat, but prefer the morereasonable and accurate conclusion that the generalmanager knowingly gave false testimony when he deniedknowledge of UPP activity in December 1965.It is concluded and found that management was wellaware of the fact that UPP was organizing before signingits agreement with the Independent.While there is, of course, no direct evidence that thesudden adopting of the name Independent, the selectionof officers by the committee representatives from amongthemselves, and the submission of proposals for a writtencontract were prompted by management suggestion orurging, in order to set up a barrier to the UPP organiza-tional drive, several undisputed facts warrant that in-ference. Such facts include: (1) none of the minutes inevidence show that either the "committee" or the "Inde-pendent" ever asked for a contract; (2) Secretary New-ton admitted that the "committee" members selected of-ficers for the Independent in the presence of company of-ficials; (3) Charat admitted that the "skeleton" of thecontract was drafted by counsel for the Respondent, andthe "final contract" was drafted by Mrs. Monson, the per-sonnel director; (4) Carrier, head of the Independent,said that the contract "in final form" was handed to himfor his signature by Charat, after the general manager hadalready signed it; and (5) management never asked forproof of majority status. And since there was no "mem-bership" meeting at least until April 1966, it is plain thatthe contract, drafted and signed by management, wasnever submitted to employees generally for their ap-proval.Iadopt the succinct summary of counsel for the UPPin his brief:Obviously the Independentis anempty shell, a con-tinuationof the Employees' Committee underanother name designed for the sole (and thus far suc-cessful) purpose of enabling the Employer to defeatUPP's representation petition by claiming a contract.The preponderance of credible evidence sustains thatallegation of the complaint noted at the beginning of thissubsection.D. Other Interference, Restraint, and CoercionDespite that foreman's denial, I credit the testimony ofemployee Garcia to the effect that Foreman Dragoli inearly January 1966 asked him if he "was working for theoutside union" and warned him that if the UPP came inthe employees would "have to work harder." ThatDragoli knew of the organizational efforts has beenestablished heretofore by his own testimony.It is concluded and found that such interrogation andthreat constituted independent interference, restraint, andcoercion when considered in the light of other unfair laborpractices found.659IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow thereof.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.UPP and Independent are labor organizationswithin the meaning of Section2(5) of the Act.2.By assisting,contributing support to,and interferingwith the administration of the Independent,the Respond-ent has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(2) and(1) of theAct.3.By interfering with, restraining,and coercing em-ployees in their exercise of rights guaranteed by Section7 theRespondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(1) ofthe Act.4.The aforesaidunfair labor practices affect com-merce within the meaning of Section 2(6) and(7) of theAct.THE REMEDYHaving found that the Respondent has engaged in un-fair labor practices I shall issue a Recommended Orderrequiring the Respondent to cease and desist therefromand take certain affirmative action designed to effectuatethe policies of the Act.RECOMMENDED ORDERUpon the basis of the above findingsof factand conclu-sions of law, and upon the entire record in the case, andpursuant to Section10(c) of the Act,it is recommendedthat the Respondent,Cleghorn Folding Box Company,Inc., its officers,agents, successors,and assigns, shall:1.Cease and desist from.(a)Assisting,contributing support to, or interferingwith the administration of Cleghorn Independent Em-ployees' Union or any other labor organization of its em-ployees.(b)Recognizing theCleghorn Independent Em-ployees' Union or any successor thereto as the represen-tative of any of its employees for the purpose of dealingwith the Respondent concerning grievances, labordisputes, wages,rates of pay, hours of employment, orother conditions of employment,unless and until said or-ganization has been dulycertified bythe Board as the ex-clusive representative of such employees.(c)Giving effect to any and all contracts or agree-ments, supplements thereto or modifications thereof, orany superceding contracts with the Cleghorn Indepen-dent Employees'Union,or any successor thereto, unlessand until said organization has been dulycertified by theBoard as the exclusive representative of such employees.(d) Interrogating its employees with respect to theirmembership in, or activities and desires on behalf of,United Papermakers and Paperworkers,AFL-CIO, or310-541 0 - 70 - 43 660DECISIONSOF NATIONALLABOR RELATIONS BOARDany other labor organization or threatening them withreprisals therefor.(e) In any othermannerinterfering with, restraining,or coercing its employees in the exercise of their right toself-organization, to form labor organizations, to join orassistUnitedPapermakersandPaperworkers,AFL-CIO, or any other labor organization, to bargaincollectively through representatives of their own choos-ing and to engage in other concerted activities for the pur-pose of collective bargaining or other mutual aid or pro-tection as guaranteed by Section 7 of the Act, or to refrainfrom any or all such activities except to the extent thatsuch right may be affected by an agreement authorized bySection 8(a)(3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which will ef-fectuate the policies of the Act:(a)Withdraw and withhold all recognition from theCleghorn Independent Employees' Union or any succes-sor thereto as the representative of any of its employeesfor the purpose of dealing with the Respondent concern-ing grievances, labor disputes, wages, rates of pay, hoursof employment, or other conditions of employment, un-less and until the said organization has been duly certifiedby the Board as the exclusive representative of such em-ployees.(b)Post at its Lowell, Massachusetts, plant copies ofthe attached notice marked "Appendix."3 Copies of saidnotice, to be furnished by the Regional Director for Re-gion 1,after being duly signed by the Respondent'srepresentative, shall be posted by Respondent im-mediatelyuponreceipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including allplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 1, in writ-ing, within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith.4APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT assist, contribute support to, or in-terfere with the administration of the Cleghorn Inde-pendent Employees' Union or any other labor or-ganization of our employees.WE WILL NOT recognize the Cleghorn Indepen-dent Employees' Union, or any successor thereto, asthe representative of any of our employees for thepurpose of dealing with us concerning grievances,labor disputes, wages, rates of pay, hours of employ-ment, or other conditions of employment, unless oruntil the said organization has been duly certified bythe Board as the exclusive representative of such em-ployees.WE WILL NOT give effect to any and all contractsand agreements, supplements thereto or modifica-tions thereof, or any superseding contracts with theCleghorn Independent Employees' Union or anysuccessor thereto, unless and until the said organiza-tion has been duly certified by the Board as the ex-clusive representative of our employees.WE WILL withdraw and withhold all recognitionfrom the Cleghorn Independent Employees' Union,or any successor thereto, as the representative of anyof our employees for the purpose of dealing with usconcerning grievances, labor disputes, wages, ratesof pay, hours of employment, or other conditions ofemployment, unless and until said organization hasbeen duly certified by the Board as the exclusiverepresentative of such employees.WE WILL NOT interrogate our employees withrespect to their membership in, or activities anddesires on behalf of, United Papermakers and Paper-workers, AFL-CIO, or any other labor organization,or threaten them with reprisals because of such mem-bership, activities, and desires.WE WILL NOT in any manner interfere with,restrain, or coerce our employees in the exercise oftheir right to self-organization, to form labor or-ganizations, to join or assist United Papermakers andPaperworkers, AFL-CIO, or any other labor or-ganization, to bargain collectively through represen-tatives of their own choosing and to engage in otherconcerted activities for the purpose of collective bar-gaining or other mutual aid or protection as guaran-teed by Section 7 of the Act, or to refrain from anysuch activities except to the extent that such rightmay be affected by an agreement authorized by Sec-tion 8(a)(3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.DatedByCLEGHORN FOLDING BoxCOMPANY, INC(Employer)(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 20th Floor,John F. Kennedy Federal Building, Cambridge and NewSudburyStreets,Boston,Massachusetts02203,Telephone 223-3300.9 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director,inwriting, within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith "